Case 2:14-cv-02473-NGG-AKT Document 140 Filed 01/07/20 Page 1 of 1 PageID #: 2417




                                                          January 7, 2020

  BY ECF
  Hon. Nicholas Garaufis
  Senior United States District Judge
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, NY 11201

           Re:    AveMaria Thompson v. Thomas J. Spota and Suffolk County,
                  14-CV-02473 (NGG) (AKT)


  Dear Judge Garaufis:

         I represent the Plaintiff in this matter and write to request that the Court schedule a
  conference in this action at which time a trial date can be set. The parties filed a Proposed Pre-
  Trial Order on November 19, 2019 and Magistrate Judge Tomlinson approved the Pre-Trial
  Order on December 3, 2019.

           While I am sure the Court has many cases ready for trial, I wanted to note that this case
  will be six years old as of April 2020 and perhaps more significantly, the individual defendant in
  this action, Thomas Spota, was recently found guilty of obstruction of justice in U.S. v.
  McPartland, 17 CR 587 (JMA). Given that Mr. Spota’s availability for this case may be affected
  by the proceedings in the criminal action, it seems prudent to at least set a trial date as soon as
  possible.

         I provided notice to the other counsel in this case that I would be making this application
  and asked for their position but they have not responded.

           Thank you for your attention to this matter.

                                                Very truly yours,

                                                /s

                                                Jason L. Solotaroff

  cc:      All counsel




        90 Broad Street, 10th Floor, New York, New York 10004, www.gslawny.com, Tel: 212.847.8315
